DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

1.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.            Claims 1, 4-8, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Martz US-2019/0090984 A1, and in view of Shen et al., US 20190295223 A1, and further in view of Clark et al., US 10977818 B2.

4. 	As per claim 1, Martz discloses: A method comprising: 
receiving, by a model generation engine, a two-dimensional image of a dental arch of a user; (Martz, [0168], “At operation 142, a digital dental model is received. In some embodiments, the digital model represents an impressioned position of a patient's dentition as captured by the impression system 102..”)
executing, by the model generation engine, a machine learning model that is trained to receive the two-dimensional image as input and output a three-dimensional representation of the two-dimensional image, wherein in at least one iteration during training, the machine learning model: (Martz, [0193], “In some embodiments, the component models are repositioned using a model trained using a machine learning process. The machine learning process may train the model using a plurality of sets of input dental models and resulting target dental models (e.g., aligned dental models). Additionally, in some embodiments, scores are automatically generated for the aligned dental models based on the alignment of the teeth. Some embodiments use the scores in training the machine learning model. Additionally, some embodiments iteratively reposition the teeth to optimize the score.”)

5.	Martz doesn’ t expressly discloses: determines a difference between one or more features extracted from an iteration of the three-dimensional representation of the two-dimensional image and a corresponding one or more features extracted from the two-dimensional image;
outputting, by the model generation engine, an output three-dimensional representation of the two-dimensional image, responsive to executing the machine learning module using the two-dimensional image of the dental arch as input.

6.	Shen discloses: determines a difference between one or more features extracted from an iteration of the two-dimensional representation of the two-dimensional image and a corresponding one or more features extracted from the two-dimensional image; (Shen, [0089], “During iterations where the aesthetic enhancement neural network is undergoing training, the method can progress to block 410 where loss in the network can be determined…Upon extracting features from the input image and generated output image, the features can be compared (e.g., context, texture, edges) such that differences in the features can be treated as loss and used to train the network.”) and

7.	Martz is analogous art with respect to Shen because they are from the same field of endeavor, namely image processing.  Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to include the process of determining a difference between one or more features extracted from an iteration of the two-dimensional representation of the two-dimensional image and a corresponding one or more features extracted from the two-dimensional image; as taught by Shen into the teaching of Martz. The suggestion for doing so would train data to increase the aesthetics to provide a realistic image. Therefore, it would have been obvious to combine Martz with Shen.

8.	Martz in view of Shen doesn’ t expressly disclose: outputting, by the model generation engine, an output three-dimensional representation of the two-dimensional image, responsive to executing the machine learning module using the two-dimensional image of the dental arch as input.

9.	Clark discloses: outputting, by the model generation engine, an output three-dimensional representation of the two-dimensional image, responsive to executing the machine learning module using the two-dimensional image of the dental arch as input. (Clark, claim 1, “A computer-operated method of determining an angular field of view and estimating a pose of a source imaging sensor based on at least one two-dimensional (2D) image input comprising a plurality of image pixels of an observed scene, the method comprising: (a) accessing an input data set comprising a 2D image data set to be analyzed and source imaging sensor parameter information, (b) executing a Machine Learning algorithm that uses said 2D image data set of the input data set to generate estimated depth values for at least a portion of image pixels output by the source imaging sensor to provide real three-dimensional (3D) image points having associated depth values, (c) in parallel with executing the Machine Learning algorithm, determining an angular field of view of the source imaging sensor based on the input data set and generating a the source imaging sensor angular field of view as output, (d) in response to the real 3D image points including the generated estimated depth values and the generated angular field of view, generating a source imaging sensor (3D) pose estimate relative to the real 3D image points in the observed scene, and (e) outputting the generated 3D pose estimate in conjunction with the estimated depth values.”)

10.	Clark is analogous art with respect to Martz in view of Shen because they are from the same field of endeavor, namely image processing.  Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to include the process of outputting, by the model generation engine, an output three-dimensional representation of the two-dimensional image, responsive to executing the machine learning module using the two-dimensional image of the dental arch as input, as taught by Clark into the teaching of Martz in view of Shen.  The suggestion for doing so would  provide computationally efficient, inexpensive and accurate method of reconstructing a 3D data. Therefore, it would have been obvious to combine Martz in view of Shen with Clark.

11. 	As per claim 4, Martz in view of Shen, and further in view of Clark discloses: The method of claim 1, wherein the output three-dimensional representation of the two-dimensional image is a point cloud representing the dental arch of the user.   (Martz, [0157], “In some embodiments, the appliance model 110 includes three-dimensional models for a series of orthodontic aligners that are configured to incrementally move the patient's target teeth to a target position. In some embodiments, the appliance model 110 is represented by one or more of a point cloud, a polygonal mesh, a parametric model, or voxel data.”)

12. 	As per claim 5, Martz in view of Shen, and further in view of Clark discloses: The method of claim 4, further comprising: generating, by the model generation engine, a plurality of points of the point cloud corresponding to one or more features having a probability of being present in the two-dimensional image. (Martz, [0190], “Any points in the seed point set will be fixed to the label previously assigned. For other points, the probability of assigning any label is the same.”) 

13. 	As per claim 6, Martz in view of Shen, and further in view of Clark discloses: The method of claim 5, further comprising: generating, by the model generation engine, a three-dimensional (3D3) model based on the plurality of points of the point cloud.  (Martz, [0154], “ In some embodiments, the digital dental model 104 is represented by one or more of a point cloud, a polygonal mesh, a parametric model, or voxel data. ”, and [0043], “The dental models can be generated from 3D images of the patient's dentition. These dental models can then be physically or virtually repositioned and used to form aligners.”)

14.	As per claim 7, Martz in view of Shen, and further in view of Clark discloses: The method of claim 1, wherein the output three-dimensional representation of the two-dimensional image is a 3D model of the dental arch of the user.  (Martz, [0043], “The dental models can be generated from 3D images of the patient's dentition.”)

15. 	As per claim 8, Martz in view of Shen, and further in view of Clark discloses: The method of claim 7, further comprising manufacturing, based on the 3D model, a dental aligner specific to the user and configured to reposition one or more teeth of the user.  (Martz, [0043, “Digital technologies can be used to overcome at least some of the difficulties associated with fabricating a series of aligners that move teeth incrementally. For example, Computer Aided-Design (CAD)/Computer-Aided Manufacturing (CAM) software can be used to produce dental models, from which a progressive series of appliances can be manufactured. The dental models can be generated from 3D images of the patient's dentition. These dental models can then be physically or virtually repositioned and used to form aligners. For example, the repositioned dental models can be used to fabricate dental models upon which aligners are formed using a combination of vacuum, pressure, and heat. ”)

16. 	As per claim 12, Martz in view of Shen, and further in view of Clark discloses: The method of claim 1, wherein the two-dimensional image is multiple two-dimensional images, and wherein the multiple two-dimensional images are image is received by the model generation engine from a mobile device associated with the user. (Martz, [0231], “Examples of computing devices suitable for the computing device 1170 include a desktop computer, a laptop computer, a tablet computer, a mobile computing device (such as a smart phone, an iPod® or iPad® mobile digital device, or other mobile devices), or other devices configured to process digital instructions.” , and Clark, column 6, lines 39-42, “ In yet another embodiment, the system employs a secondary machine learning algorithm (not shown) trained to estimate camera AFOV from an input images.”) The proposed combination as well as the motivation for combining the references presented in the rejection of the parent claim apply to this claim and are incorporated herein by reference.

17. 	As per claim 13, Martz in view of Shen, and further in view of Clark discloses: The method of claim 1, wherein the one or more features extracted from the two-dimensional image is a feature map representing the one or more features of the two-dimensional image.  (Shen, [0065], “For instance, perceptual loss can be determined by comparing content of the input image and features of the generated enhanced image using a segmentation map.”) The proposed combination as well as the motivation for combining the references presented in the rejection of the parent claim apply to this claim and are incorporated herein by reference.


18.	As per claim 14, Martz in view of Shen, and further in view of Clark discloses: The method of claim 13, wherein the feature map includes a plurality of portions, and wherein each portion of the plurality of portions is classified based on a respective feature within the portion of the two-dimensional image.  (Shen, [0111],” For example, segmentation network 706 can be used to generate a segmentation map for the image. As depicted, the segmentation network maps portions of an image into various categories (e.g., cart, person, grass, blanket, etc.). In other embodiments, a predetermined segmentation map can be input along with the image.”) The proposed combination as well as the motivation for combining the references presented in the rejection of the parent claim apply to this claim and are incorporated herein by reference.

19. 	As per claim 15, Martz in view of Shen, and further in view of Clark discloses: The method of claim 1, wherein the one or more features are extracted from the two-dimensional image using a feature extractor.  (Shen, [0089]], “Features can be extracted  from the input image using, for example, layers of a pretrained neural network where the layers are represented as color/texture using low level features.”) The proposed combination as well as the motivation for combining the references presented in the rejection of the parent claim apply to this claim and are incorporated herein by reference.

20. 	As per claim 16, Martz in view of Shen, and further in view of Clark discloses: The method of claim 1, wherein the one or more features are extracted from the iteration of the three-dimensional representation of the two-dimensional image using a feature extractor. (Shen, [0089], “During iterations where the aesthetic enhancement neural network is undergoing training, the method can progress to block 410 where loss in the network can be determined.”…” Features can be extracted  from the input image using, for example, layers of a pretrained neural network where the layers are represented as color/texture using low level features.”) The proposed combination as well as the motivation for combining the references presented in the rejection of the parent claim apply to this claim and are incorporated herein by reference.

21. 	As per claim 17, Martz in view of Shen, and further in view of Clark discloses: The method of claim 1, wherein the machine learning model is trained until the difference between the one or more features extracted from the iteration of the three-dimensional representation of the two-dimensional image and the corresponding one or more features extracted from the two-dimensional image satisfies a threshold.  (Shen, [0089], “During iterations where the aesthetic enhancement neural network is undergoing training, the method can progress to block 410 where loss in the network can be determined…Upon extracting features from the input image and generated output image, the features can be compared (e.g., context, texture, edges) such that differences in the features can be treated as loss and used to train the network.”, and [0095], “ Iterations of training the networks comprising the image aesthetic enhancing neural network system can be repeated for a sufficiently large number of training cycles, until the neural network system converges to a state where errors fall below a predetermined threshold such that the output produced reaches a desired threshold minimum of loss between input images and output images.”) The proposed combination as well as the motivation for combining the references presented in the rejection of the parent claim apply to this claim and are incorporated herein by reference.

22. 	As per claim 18, Martz in view of Shen, and further in view of Clark discloses The method of claim 1, wherein the machine learning model is trained until a threshold number of iterations are performed.(Shen, [0095], “ Iterations of training the networks comprising the image aesthetic enhancing neural network system can be repeated for a sufficiently large number of training cycles, until the neural network system converges to a state where errors fall below a predetermined threshold such that the output produced reaches a desired threshold minimum of loss between input images and output images.”) The proposed combination as well as the motivation for combining the references presented in the rejection of the parent claim apply to this claim and are incorporated herein by reference.

23.        Claims 2, and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Martz US-2019/0090984 A1, in view of Shen et al., US 20190295223 A1, and  in view of Clark et al., US 10977818 B2, and further in view of Wang et al., US 2020/0100871 A1

24.	As per claim 2, Martz in view of Shen, and further in view of Clark discloses:  The method of claim 1, (See rejection of claim1 above.)

25.	Martz in view of Shen, and further in view of Clark doesn’t expressly disclose:  the output three-dimensional representation of the two-dimensional image is a triangular model representing the dental arch of the user.  

26.	 Wang discloses: the output three-dimensional representation of the two-dimensional image is a triangular model representing the dental arch of the user.  (Wang, [0148], “As depicted, a set of points (represented as triangles in the digital model of the aligner 352) are included in the digital design of the aligner 352 and the partial differential equations calculates a stress or strain value at each of the points, as well as the amount of resistive force involved in removing the digital design of the aligner 352 from the digital model of the dental arch-like structure (e.g., mold) 354 at that point.”)

27.	Wang is analogous art with respect to Martz in view of Shen, and further in view of Clark because they are from the same field of endeavor, namely image processing.  Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to include the process of that the output three-dimensional representation of the two-dimensional image is a triangular model representing the dental arch of the user; as taught by Wang into the teaching of Martz in view of Shen, and further in view of Clark.  The suggestion for doing so would correct the digital design of the aligner. Therefore, it would have been obvious to combine Martz in view of Shen, and further in view of Clark with Wang.

28. 	As per claim 3, Martz in view of Shen, and further in view of Clark, and in view of Wang discloses:  The method of claim 2, wherein the triangular model is a stereolithography file.  (Martz, [0164], “Yet another example of a rapid fabrication machine is a milling device, such as a computer numerically controlled (CNC) milling device. In some embodiments, the appliance fabrication system 112 is configured to receive files in the stereolithography (.STL) file format. ”)

29.      Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Martz US-2019/0090984 A1, and in view of Shen et al., US 20190295223 A1, and further in view of Kaza et al., US 2019/0269483 A1

30.	As per claim 9, Martz in view of Shen discloses: The method of claim 7, (See rejection of claim 7 above.) 

31.	Martz in view of Shen doesn’t expressly disclose:  the 3D model is a first 3D model, and wherein the method further comprises generating a merged model by merging the first 3D model with a second 3D model of the dental arch of the user.  

32.	Kaza discloses: the 3D model is a first 3D model, and wherein the method further comprises generating a merged model by merging the first 3D model with a second 3D model of the dental arch of the user.  (Kaza, claim 14, “A system for building a surface model of a patient's dentition with a replaced model, comprising: a processor-executable processing module configured for: (a) receiving a first digitized model including surface data from at least one tooth; (b) receiving a user input regarding a portion of the first digitized model for removal; (c) removing the portion of the first digitized model associated with the user input; (d) replacing the removed portion of the first digitized model with corresponding surface data from a second digitized model; and (e) outputting a combined digitized model comprising the first digitized model with the corresponding surface data from the second digitized model.”) 

33.	Kaza is analogous art with respect to Martz in view of Shen because they are from the same field of endeavor, namely image processing.  Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to include the process of that the 3D model is a first 3D model, and wherein the method further comprises generating a merged model by merging the first 3D model with a second 3D model of the dental arch of the user, as taught by Kaza into the teaching of Martz in view of Shen.  The suggestion for doing so would create a complete digital object. Therefore, it would have been obvious to combine Martz in view of Shen with Kaza.

34. 	As per claim 10, Martz in view of Shen, and further in view of Kaza discloses: The method of claim 7, wherein the 3D model is a first 3D model, the method further comprising comparing the first 3D model with a second 3D model.  (Kaza, claim 1, “comparing the first and second models of the at least one region.)” The proposed combination as well as the motivation for combining the references presented in the rejection of the claim 9 apply to this claim and are incorporated herein by reference.

35.	As per claim 11, Martz in view of Shen, and further in view of Kaza discloses: The method of claim 10, wherein the second 3D model is generated based on a dental impression of the dental arch of the user.  (Kaza, Claim 4, “Obtaining a digitized model of a bite impression containing bite information of the patient; and geometrically matching the digitized model of the bite impression to the first or second digitized jaw model of a portion of the patient's jaw;”) The proposed combination as well as the motivation for combining the references presented in the rejection of the claim 9 apply to this claim and are incorporated herein by reference.

36.            Claims 19, and 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Azernikov et al. US-2018/0028294 A1, and in view of Hillen et al., US 20190313963 A1, and further in view of Clark et al., US 10977818 B2.

37.          As per claim 19, Azernikov discloses: A method comprising:  
identifying, by an image detector based on a two-dimensional  image of a dental arch of a user, one or more features in a portion of a plurality of portions of the image; (Azernikov 201, [0008], “a second program logic module for enabling the processor-based system to receive a patient's scan data representing at least one portion of the patient's dentition data set; and a third program logic module for enabling the processor-based system to identify one or more dental features in the patient's scan data based on one or more output probability values of the deep neural network.”) and 

38.          Azernikov doesn’t expressly discloses:
updating, by a model generation engine, a model based on the one or more features in the portion of the plurality of portions of the two-dimensional image, a corresponding probability of the one or more features, and a corresponding probability of one or more features identified from a three-dimensional representation of the image;
outputting, by the model generation engine, the three-dimensional representation of the two-dimensional image based on the updated model;( Azernikov, [0131], “Once the deep neural network is trained, training module 123 can cause the deep neural network to generate (at 1080) a model of a crown, a bridge, or a dental implant to replace a prepared tooth, a gap, or a bone graft area in the patient's dentition data set by using the learned attributes of hundreds and thousands of dental features in the training data sets.”)

39.          Hillen discloses:
updating, by a model generation engine, a model based on the one or more features in the portion of the plurality of portions of the two-dimensional image, a corresponding probability of the one or more features, and a corresponding probability of one or more features identified from a three-dimensional representation of the image; (Hillen. [0008], “Operations also include using a machine learning system to determine a confidence score for one or more portions of the one or more images of dental information, and producing a representation of the determined confidence scores to identify one or more detected features present in the one or more images of dental information.”, and [0041],” Operations also include adjusting 1004 the data representing the one or more images of dental information into a predefined format. For example, raw imagery may be processed to being represented in a DICOM format or other time of image format. Adjusting the data includes adjusting one or more visual parameters associated with the one or more images of dental information. For example, imagery, information associated with the images, etc. may be filtered or processed in other manners. Operations also include using 1006 a machine learning system to determine a confidence score for one or more portions of the one or more images of dental information. For example, a confidence score (e.g., having a numerical value from 0 to 1) can be assigned to each pixel associated with a dental image that reflects the presence of a feature (e.g., e.g., carious lesions and periapical lucencies). Operations also include producing 1008 a representation of the determined confidence scores to identify one or more detected features present in the one or more images of dental information. For example, graphical representation (e.g., colored bounding boxes) may be presented on a graphical interface to represent the certainty score and alert the viewer to the detected features.”)

40.	Azernikov is analogous art with respect to Hillen because they are from the same field of endeavor, namely image processing.  Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to include the process of updating, by a model generation engine, a model based on the one or more features in the portion of the plurality of portions of the two-dimensional image, a corresponding probability of the one or more features, and a corresponding probability of one or more features identified from a three-dimensional representation of the image, as taught by Hillen into the teaching of Azernikov.  The suggestion for doing so would identify the detected features with an image. Therefore, it would have been obvious to combine Hillen in view of Azernikov.

41.	Azernikov in view of Hillen doesn’ t expressly disclose: outputting, by the model generation engine, an output three-dimensional representation of the two-dimensional image, responsive to executing the machine learning module using the two-dimensional image of the dental arch as input.

42.	Clark discloses: outputting, by the model generation engine, an output three-dimensional representation of the two-dimensional image, responsive to executing the machine learning module using the two-dimensional image of the dental arch as input. (Clark, claim 1, “A computer-operated method of determining an angular field of view and estimating a pose of a source imaging sensor based on at least one two-dimensional (2D) image input comprising a plurality of image pixels of an observed scene, the method comprising: (a) accessing an input data set comprising a 2D image data set to be analyzed and source imaging sensor parameter information, (b) executing a Machine Learning algorithm that uses said 2D image data set of the input data set to generate estimated depth values for at least a portion of image pixels output by the source imaging sensor to provide real three-dimensional (3D) image points having associated depth values, (c) in parallel with executing the Machine Learning algorithm, determining an angular field of view of the source imaging sensor based on the input data set and generating a the source imaging sensor angular field of view as output, (d) in response to the real 3D image points including the generated estimated depth values and the generated angular field of view, generating a source imaging sensor (3D) pose estimate relative to the real 3D image points in the observed scene, and (e) outputting the generated 3D pose estimate in conjunction with the estimated depth values.”)

43.	Clark is analogous art with respect to Azernikov in view of Hillen because they are from the same field of endeavor, namely image processing.  Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to include the process of outputting, by the model generation engine, an output three-dimensional representation of the two-dimensional image, responsive to executing the machine learning module using the two-dimensional image of the dental arch as input, as taught by Clark into the teaching of Azernikov in view of Hillen.  The suggestion for doing so would  provide computationally efficient, inexpensive and accurate method of reconstructing a 3D data. Therefore, it would have been obvious to combine Azernikov in view of Hillen with Clark.

44. 	As per claim 22, Azernikov in view of Hillen, and in view of Clark discloses:  The method of claim 19, wherein the three-dimensional representation of the two-dimensional image is a point cloud representation comprising one or more points in space corresponding to the respective probability of the one or more features.  (Azernikov, [0014], “ Embodiments of the method further include preprocessing, by one or more computing devices, the training data set(or training data set) representing at least a portion of each one of a plurality of patients' dentitions by generating depth maps from the training three dimensional (3D) scan data. The depth map can be generated by converting 3D coordinates of each point of the 3D scan data into a distance value from a given plane to each of the point. ”, and [0017], “ Also disclosed is a computer-implemented method for recognizing dental information from scan data of dentition. The method includes training, by one or more computing devices, a deep neural network implemented by one or more processors of a system to map training data set representing at least a portion of each one of a plurality of patients' dentitions to a probability vector. The probability vector can include a probability of each dental feature being present in the at least a portion of the dentition. ” )

45. 	As per claim 23, Azernikov in view of Hillen, and in view of Clark discloses:  The method of claim 22, wherein the one or more points in space are determined by applying the model to the one or more features in the portion of the plurality of portions of the two-dimensional image.( Azernikov, [0018], “Training, by one or more computing devices, the deep neural network implemented by one or more processors of a system to determine a location of the certain dental feature being present in the at least a portion of the dentition; and receiving, by one or more computing devices, scan data representing at least a portion of a patient's dentition.”)

46. 	As per claim 24, Azernikov in view of Hillen, and in view of Clark discloses:  The method of claim 22, further comprising, generating, by the model generation engine based on the one or more points in space, a three-dimensional (3D3) model of the dental arch of the user. (Azernikov, [0091], “ In one embodiment, the depth maps are generated from the 3D dental models through coordinate transformation. For example, the 3D dental model is a digital file of a point cloud, where each pixel is associated with a three dimensional coordination (x, y, z).” )

47. 	As per claim 25, Azernikov in view of Hillen, and in view of Clark discloses:  The method of claim 23, further comprising manufacturing, based on the 3D model, a dental aligner specific to the user and configured to reposition one or more teeth of the user. (Azernikov, [0108], “Other examples of the dental restoration design aspect can include the margin line fit (i.e., the degree to which the restoration design aligns with the margin line of the prepared tooth)” )

48. 	As per claim 26, Azernikov in view of Hillen, and in view of Clark discloses:  The method of claim 19, wherein the one or more features in the portion of the plurality of portions of the two-dimensional image is a feature map representing one or more features of the two-dimensional image. (Hillen, [0036], “One is extracting the learned features and create Feature Maps 616 and the other is used by a Region Proposal Network 618 to propose bounding boxes with different shape and size associated to each target class. Then these bounding boxes are merged with the feature maps through region of interest (ROI) Pooling 620, and create region of interests (ROI's), which are potential candidates for detection.”) The proposed combination as well as the motivation for combining the references presented in the rejection of the claim 19 apply to this claim and are incorporated herein by reference.

49. 	As per claim 27, Azernikov in view of Hillen, and in view of Clark discloses: The method of claim 26, wherein the feature map includes a plurality of portions, and wherein each portion of the plurality of portions is classified based on a respective feature within the portion of the two-dimensional image.  (Azernikov, [0124], “The probability vector includes one or more probability values that indicate the probability of the dentition portion represented by each of the training data sets to contain one or more features belonging to a category of dental feature, tooth surface anatomy, or restoration type. Hereinafter, a category of dental features and anatomy, tooth surface anatomy, dental restoration types, jaw anatomy, and teeth dentition can be referred to collectively as a collection of dentition categories. Additionally, a tooth dentition may be an aspect or a feature a dentition category.”)

50.	As per claim 28, Azernikov in view of Hillen, and in view of Clark discloses:  The method of claim 19, wherein the model generation engine updates the model based on a difference between the corresponding probability of the one or more features in the portion of the plurality of portions and the corresponding probability of the one or more features identified from the three-dimensional representation of the two-dimensional image. (Hillen. [0041], “Operations also include adjusting 1004 the data representing the one or more images of dental information into a predefined format. For example, raw imagery may be processed to being represented in a DICOM format or other time of image format. Adjusting the data includes adjusting one or more visual parameters associated with the one or more images of dental information. For example, imagery, information associated with the images, etc. may be filtered or processed in other manners. Operations also include using 1006 a machine learning system to determine a confidence score for one or more portions of the one or more images of dental information. For example, a confidence score (e.g., having a numerical value from 0 to 1) can be assigned to each pixel associated with a dental image that reflects the presence of a feature (e.g., e.g., carious lesions and periapical lucencies). Operations also include producing 1008 a representation of the determined confidence scores to identify one or more detected features present in the one or more images of dental information. For example, graphical representation (e.g., colored bounding boxes) may be presented on a graphical interface to represent the certainty score and alert the viewer to the detected features..”) The proposed combination as well as the motivation for combining the references presented in the rejection of the claim 19 apply to this claim and are incorporated herein by reference.

51.            Claims 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Azernikov et al. US-2018/0028294 A1, in view of Hillen et al., US 20190313963 A1, and in view of Clark et al., US 10977818 B2, and further in view of Wang et al., US 2020/0100871 A1

52.	As per claim 20, Azernikov in view of Hillen, and in view of Clark discloses:  The method of claim 19, (See rejection of claim 19 above.)

53.	Azernikov in view of Hillen, and in view of Clark doesn’t expressly disclose:  the output three-dimensional representation of the two-dimensional image is a triangular model representing the dental arch of the user.  

54.	 Wang discloses: the output three-dimensional representation of the two-dimensional image is a triangular model representing the dental arch of the user.  (Wang, [0148], “As depicted, a set of points (represented as triangles in the digital model of the aligner 352) are included in the digital design of the aligner 352 and the partial differential equations calculates a stress or strain value at each of the points, as well as the amount of resistive force involved in removing the digital design of the aligner 352 from the digital model of the dental arch-like structure (e.g., mold) 354 at that point.”)

55.	Wang is analogous art with respect to Azernikov in view of Hillen, and in view of Clark because they are from the same field of endeavor, namely image processing.  Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to include the process of that the output three-dimensional representation of the two-dimensional image is a triangular model representing the dental arch of the user; as taught by Wang into the teaching of Azernikov in view of Hillen , and in view of Clark.  The suggestion for doing so would correct the digital design of the aligner. Therefore, it would have been obvious to combine Azernikov in view of Hillen, and in view of Clark with Wang.

56. 	As per claim 21, Azernikov in view of Hillen, and in view of Clark, and in view of Wang discloses:  The method of claim 20, wherein the triangular model is a stereolithography file.  (Wang, [0281], “The shape of the mold may be at least in part based on the shape of the virtual 3D model for that treatment stage. The virtual 3D model may be represented in a file such as a computer aided drafting (CAD) file or a 3D printable file such as a stereolithography (STL) file. ”) The proposed combination as well as the motivation for combining the references presented in the rejection of the claim 20 apply to this claim and are incorporated herein by reference.

57.            Claims 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Martz US-2019/0090984 A1, and in view of Shen et al., US 20190295223 A1, and further in view of Hillen et al., US 20190313963 A1, and in view of Clark et al., US 10977818 B2,


58. 	As per claim 29, Martz discloses: A system comprising: 
a processing circuit comprising a processor communicably coupled to a non-transitory computer readable medium, wherein the processor is configured to execute instructions stored on the non-transitory computer readable medium that cause the processor (Martz, [00165], [0235], and [0240] to: 
receive a two-dimensional image of a dental arch of a user; -33- (Martz, [0168], “At operation 142, a digital dental model is received. In some embodiments, the digital model represents an impressioned position of a patient's dentition as captured by the impression system 102..”)
4847-1863-1420Atfy. Dkt. No.: 1165 15-0343 execute a machine learning model that is trained to receive the two-dimensional image as  input and output a three-dimensional representation of the two-dimensional image, wherein in at least one iteration during training, (Martz, [0193], “In some embodiments, the component models are repositioned using a model trained using a machine learning process. The machine learning process may train the model using a plurality of sets of input dental models and resulting target dental models (e.g., aligned dental models). Additionally, in some embodiments, scores are automatically generated for the aligned dental models based on the alignment of the teeth. Some embodiments use the scores in training the machine learning model. Additionally, some embodiments iteratively reposition the teeth to optimize the score.”)

59.	Martz doesn’ t expressly discloses
the machine learning model; 
determines a difference between one or more features extracted from an iteration of the three-dimensional representation of the two-dimensional image and a corresponding one or more features extracted from the two-dimensional image, wherein the one or more features extracted from the iteration of the three-dimensional representation of the two-dimensional image correspond to one or more features having a probability of being present in the two-dimensional image and the one or more features extracted from the two-dimensional image correspond to the one or more features having a probability of being present in the two-dimensional image; and
output three-dimensional representation of the two-dimensional image responsive to executing the machine learning module using the two-dimensional image of the dental arch as input.

60.	Shen discloses: determines a difference between one or more features extracted from an iteration of the three-dimensional representation of the two-dimensional image and a corresponding one or more features extracted from the two-dimensional image, (Shen, [0089], “During iterations where the aesthetic enhancement neural network is undergoing training, the method can progress to block 410 where loss in the network can be determined…Upon extracting features from the input image and generated output image, the features can be compared (e.g., context, texture, edges) such that differences in the features can be treated as loss and used to train the network.”) and

61.	Martz is analogous art with respect to Shen because they are from the same field of endeavor, namely image processing.  Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to include the process of determining a difference between one or more features extracted from an iteration of the three-dimensional representation of the two-dimensional image and a corresponding one or more features extracted from the two-dimensional image,; as taught by Shen into the teaching of Martz.  The suggestion for doing so would train data to increase the aesthetics to provide a realistic image. Therefore, it would have been obvious to combine Martz with Shen.

62.	Martz in view of Shen doesn’ t expressly discloses: one or more features extracted from the iteration of the three-dimensional representation of the two-dimensional image correspond to one or more features having a probability of being present in the two-dimensional image and the one or more features extracted from the two-dimensional image correspond to the one or more features having a probability of being present in the two-dimensional image.

63.	Hillen discloses: one or more features extracted from the iteration of the three-dimensional representation of the two-dimensional image correspond to one or more features having a probability of being present in the two-dimensional image and the one or more features extracted from the two-dimensional image correspond to the one or more features having a probability of being present in the two-dimensional image; (Hillen. [0008], “Operations also include using a machine learning system to determine a confidence score for one or more portions of the one or more images of dental information, and producing a representation of the determined confidence scores to identify one or more detected features present in the one or more images of dental information.”, and [0041],” Operations also include adjusting 1004 the data representing the one or more images of dental information into a predefined format. For example, raw imagery may be processed to being represented in a DICOM format or other time of image format. Adjusting the data includes adjusting one or more visual parameters associated with the one or more images of dental information. For example, imagery, information associated with the images, etc. may be filtered or processed in other manners. Operations also include using 1006 a machine learning system to determine a confidence score for one or more portions of the one or more images of dental information. For example, a confidence score (e.g., having a numerical value from 0 to 1) can be assigned to each pixel associated with a dental image that reflects the presence of a feature (e.g., e.g., carious lesions and periapical lucencies). Operations also include producing 1008 a representation of the determined confidence scores to identify one or more detected features present in the one or more images of dental information. For example, graphical representation (e.g., colored bounding boxes) may be presented on a graphical interface to represent the certainty score and alert the viewer to the detected features.”)

64.	Hillen is analogous art with respect to Martz in view of Shen because they are from the same field of endeavor, namely image processing.  Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to include the process of : one or more features extracted from the iteration of the three-dimensional representation of the two-dimensional image correspond to one or more features having a probability of being present in the two-dimensional image and the one or more features extracted from the two-dimensional image correspond to the one or more features having a probability of being present in the two-dimensional image, as taught by Hillen into the teaching of Martz in view of Shen.  The suggestion for doing so would identify the detected features with an image. Therefore, it would have been obvious to combine Hillen in view of Martz in view of Shen.

65.	Martz in view of Shen, and in view of Hillen doesn’t expressly discloses:  output three-dimensional representation of the two-dimensional image responsive to executing the machine learning module using the two-dimensional image of the dental arch as input.

66.	Clark discloses: output three-dimensional representation of the two-dimensional image responsive to executing the machine learning module using the two-dimensional image of the dental arch as input. (Clark, claim 1, “A computer-operated method of determining an angular field of view and estimating a pose of a source imaging sensor based on at least one two-dimensional (2D) image input comprising a plurality of image pixels of an observed scene, the method comprising: (a) accessing an input data set comprising a 2D image data set to be analyzed and source imaging sensor parameter information, (b) executing a Machine Learning algorithm that uses said 2D image data set of the input data set to generate estimated depth values for at least a portion of image pixels output by the source imaging sensor to provide real three-dimensional (3D) image points having associated depth values, (c) in parallel with executing the Machine Learning algorithm, determining an angular field of view of the source imaging sensor based on the input data set and generating a the source imaging sensor angular field of view as output, (d) in response to the real 3D image points including the generated estimated depth values and the generated angular field of view, generating a source imaging sensor (3D) pose estimate relative to the real 3D image points in the observed scene, and (e) outputting the generated 3D pose estimate in conjunction with the estimated depth values.”)

67.	Clark is analogous art with respect to Martz in view of Shen, and in view of Hillen because they are from the same field of endeavor, namely image processing.  Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to include the process of output three-dimensional representation of the two-dimensional image responsive to executing the machine learning module using the two-dimensional image of the dental arch as input, as taught by Clark into the teaching of Martz in view of Shen, and in view of Hillen.  The suggestion for doing so would provide computationally efficient, inexpensive and accurate method of reconstructing a 3D data. Therefore, it would have been obvious to combine Martz in view of Shen, and in view of Hillen with Clark.

68.	As per claim 30, Martz in view of Shen, and in view of Hillen, and further in view of Clark discloses:  The system of claim 29, wherein the one or more features are extracted from the iteration of the three-dimensional representation of the  two-dimensional image using a feature extractor. (Shen, [0089]], “Features can be extracted  from the input image using, for example, layers of a pretrained neural network where the layers are represented as color/texture using low level features.”) The proposed combination as well as the motivation for combining the references presented in the rejection of the claim 29 apply to this claim and are incorporated herein by reference.


Response to Arguments

69.	Applicant’s arguments with respect to claims 1-30 filed 07/20/2022 have been considered but are moot because. Applicant submitted new amended claims. Accordingly, new grounds of rejection are set forth above. The new grounds of rejection conclusion have been necessitated by Applicant's amendments to the claims. 

Conclusion

70. 	Applicants amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254.  The examiner can normally be reached on Monday to Friday 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDERRAHIM MEROUAN/Primary Examiner, Art Unit 2619